Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145144 & (47)(48)(49)                                                                               Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE TOWNSHIP OF ADDISON,                                                                      Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 145144
                                                                   COA: 301294
                                                                   Oakland CC: 2009-008918-AV
  JERRY KLEIN BARNHART, a/k/a
  JERRY CLINE BARNHART,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the April 10, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the Court of Appeals erred in Addison
  Twp v Barnhart, unpublished opinion per curiam of the Court of Appeals, issued March
  13, 2008 (Docket No. 272942) (Barnhart I), when it held that, “to the extent that there
  was testimony to suggest that defendant’s operation of a shooting range was for business
  or commercial purposes, MCL 691.1542a(2)(c) does not provide freedom from
  compliance with local zoning controls.” The parties may file supplemental briefs within
  35 days of the date of this order, but they should not submit mere restatements of their
  application papers.

         The motions for leave to file brief amicus curiae are GRANTED. The Michigan
  Municipal League and the Michigan Townships Association are invited to file briefs
  amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2012                  _________________________________________
         p0919                                                                Clerk